DETAILED ACTION
Amendment submitted December 23, 2021 has been considered by examiner. Claims 1-2, 4-12 and 14-20 are pending. 



ALLOWANCE
Claims 1-2, 4-12 and 14-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1 and 11:
“storing, at one or more memory locations associated with said named data element, tuple data records including the tuple data values from each said one or more messages received at said current node or another node corresponding to data generated from said local processes specifying said tuple name, said tuple data records for said tuple name stored according to a linked list structure in said one or more memory locations of said named data element, said linked list structure storing corresponding pointers to said tuple data values; receiving, at the controller, a reduce message from a requesting process running at the current node or another node, said reduce message specifying the tuple name and an aggregation function; returning, using said controller, a data corresponding to said aggregation function associated with the stored tuple data values associated with said tuple name, said data comprising a current value corresponding to an aggregated value associated with the tuples generated to said tuple name and stored at said named data element, said aggregated value returned to a requesting process responsive to the received reduce message; and receiving, at the current node, a shuffling message specifying the tuple name; and responsive to receiving, at the current node, a shuffling message specifying the tuple name; prior to said allocating a named data element, applying a hash function to said tuple name to obtain a hash value, and using said hash value to determine a natural home node location to store the tuple; determining whether the current node is the natural home node, and if the current node is the natural home node, then allocate said named data element, otherwise: sending the shuffling message over the network for processing at the natural home node.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Weinberg et al (9,495,475) describes at least a linked list pointing to tuple records. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163